DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 11-17 is/are rejected under 35 U.S.C. 102A1/A2 as being anticipated by U. S. Publication No. 2014/0350403 to Kho et al.
Regarding Claim 1, 12, and 15, Kho teaches an ultrasound observation device and method comprising a controller, wherein the controller is configured to: calculate feature data of an ultrasound signal by analyzing the ultrasound signal (fig. 1 and para 0029 teaches an ultrasonic imaging system with a processor to control and process the ultrasonic signals for the system); divide an area of interest preliminarily set on an ultrasound image into a plurality of sections (para 0054 teaches dividing plurality of regions); and set an attenuation rate for each of the sections (fig. 2 element 101 is an 
Regarding Claim 2, 13, and 16, Kho teaches that wherein the controller is configured to interpolate the attenuation rate in the range including the boundary between the adjacent sections using a straight line or a curved line (para 0038 teaches calculating/interpolating the attenuation rate).  
Regarding Claim 3, 14, and 17, Kho teaches that Docket No. POLA-18393-USStatus: Final wherein the controller includes a filter for smoothing the range including the boundary between the adjacent sections (fig. 2 element 103 teaches the corrected attenuation is sent to the beamformer [which is spatial filtering]).  
Regarding Claim 4, Kho teaches that wherein the controller is further configured to: smooth the calculated feature data along a receiving depth of the ultrasound; and set the attenuation rate based on the smoothed feature data (fig. 2 element 103 teaches the corrected attenuation is sent to the beamformer [which is spatial filtering] and para 0048 teaches targeting tissues at various depths).  
Regarding Claim 8, Kho teaches that the controller is configured to calculate brightness of the ultrasound image as the feature data (para 0031 teaches calculating brightness [b-mode data]).  
Regarding Claim 11, Kho teaches that the controller is further configured to generate feature data image data displaying information about the correction feature data together with the ultrasound image (para 0038 teaches displaying the corrected ultrasound image; para 0082 teaches a main display and sub display for displaying data regarding the object).  

Allowable Subject Matter
Claim 5, 6, 7, 9, and 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2014/0350403 to Kho et al.; U. S. Publication No. 2015/0112198 to Yamamoto; and U. S. Publication No. 2013/0113938 to Miyaki none of the prior art alone or in combination teaches “in each of the sections, perform attenuation61 Docket No. POLA-18393-USStatus: Final correction for removing an effect of the ultrasound on feature data of each frequency spectrum using a plurality of attenuation rate candidate values per unit length and per unit frequency giving respective different attenuation characteristics to the ultrasound propagating through the observed target to calculate preliminary correction feature data of the frequency spectrum for each of the attenuation rate candidate values; set an optimal attenuation rate for the observed target among the attenuation rate candidate values based on a result of the calculation; correct the optimal attenuation rate in a manner smoothly changing across adjacent sections along a depth direction of the ultrasound signal; calculate a cumulative attenuation rate per .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793